EXHIBIT 16.1 ACSB Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Certified Public Accountants and Advisors 517 Route One One Penn Plaza Iselin, NJ 08830 36th Floor New York, NY 10119 Fax: 732.855.9600 www.acsbco.com February 23, 2012 Securities and Exchange Commission treet NE Washington D.C. 20549-7561 Re: Lattice Incorporated; Commission File Number 000-10690 Dear Sirs/Madams: We have read item 4.01 of the Current Report on Form 8-K to be filed by Lattice Incorporated, on February 23, 2012 regarding our dismissal, and have the following comments: 1. We agree with the statements made as they pertain to our firm. 2. We have no basis on which to agree or disagree with any other statements made in Item 4.01. Yours truly, /s/ Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Iselin, NJ New York ● New Jersey ● San Francisco ● Los Angeles ● Cayman Islands
